DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 05/19/2021 has been entered.

 Response to Amendment
Applicant’s amendment filed 05/19/2021 is entered – Claims 1 & 13 are amended and Claim 4 is cancelled. Claims 1-2 and 5-13 remain pending in the application.  

The rejection of Claims 1-2 and 5-10 under 35 U.S.C. 103 as being unpatentable over Gehring (US 2012/0177904 A1) in view of Morrison (WO 02/054896 A1), and Keitch (US 2014/0080373 A1) as previously set forth in the Final Office Action mailed 02/19/2021 is overcome by Applicant’s amendment. However, new grounds of rejection have been made for said claims – Gehring in view of Kenji (JP 2009/056765 A), Morrison, and Keitch when taken with the evidence of Herr (US 2006/0277951 A1). 

The rejection of Claims 11-12 under 35 U.S.C. 103 as being unpatentable over Gehring (US 2012/0177904 A1) in view of Morrison (WO 02/054896 A1) and Keitch (US 2014/0080373 A1) and further in view of Yip (“Study of Three-Dimensional Spacer Fabrics…”) as previously set forth in the Final Office Action mailed 02/19/2021 is withdrawn due to reconsideration of the new grounds of rejection have been made for said claims – Gehring in view of Kenji (JP 2009/056765 A), Morrison, and Keitch when taken with the evidence of Herr (US 2006/0277951 A1). 

The rejection of Claim 13 under 35 U.S.C. 103 as being unpatentable over Gehring (US 2012/0177904 A1) in view of Morrison (WO 02/054896 A1), and Soerensen (WO 2005/052235 A1) as previously set forth in the Final Office Action mailed 02/19/2021 is s withdrawn due to reconsideration of the of the original grounds of rejection. However, new grounds of rejection have been made for said claim – Gehring in view of Morrison and Soerensen when taken with the evidence of Herr (US 2006/0277951 A1).

Response to Arguments
Insofar as they apply to the new grounds of rejection below, Applicant’s arguments on Pages 5-7 of the response dated 05/19/2021 with regards to the rejection of Claims 1-2 and 5-10 under 35 U.S.C. § 103 have been fully considered but they are not persuasive. 
Applicant’s Argument – Applicant argues on Pages 5-6 of the reply that amended Claim 1 is directed to a cooling fabric comprising a moisture-permeable inner surface layer comprised of nanofibers having a filament diameter of at most 5 µm wherein the moisture-permeable inner surface layer is formed as part of the spacer fabric. Applicant argues that Kenji does not remedy the deficiencies of Gehring, Morrison, and Keitch (who are silent on applying nanofibers) because Kenji does not disclose a three-dimensional spacer fabric as required by the instantly claimed cooling fabric but rather teaches a layered cloth wherein a fabric comprising nanofibers is laminated to a polyester film. 
Examiner’s Response – The test for obviousness is not whether the features of a secondary reference may be bodily incorporated into the structure of the primary 
Applicant’s Argument – Applicant argues on Page 7 of the reply that Kenji does not suggest integration of the nanofibers into the three-dimensional spacer fabric as one layer of the three-dimensional spacer fabric which allows for a thinner total thickness and an easier production of clothing comprising the cooling fabric.
Examiner’s Response – As outlined above, it is the Examiner’s position that provided the teachings of Gehring and Kenji as a whole, it would have been obvious to the ordinarily skilled artisan to form the moisture-permeable inner surface layer in cooling fabric of Gehring (which is intended to wick moisture away from the skin) using the ultrafine fibers of Kenji for the benefit of improved moisture diffusion and suppressed condensation formation. Said moisture-permeable inner layer of Gehring is indeed one layer of the spacer fabric (see Gehring Figure 1) Prima facie obviousness is not rebutted by merely recognizing additional advantages or latent properties present but not recognized in the prior art. See MPEP § 2145 II.

Insofar as they apply to the new grounds of rejection below, Applicant’s arguments on Pages 7-9 of the response dated 05/19/2021 with regards to the rejection of Claim 13 under 35 U.S.C. § 103 have been fully considered but they are not persuasive. 
Applicant’s Argument – Applicant argues on Pages 7-8 of the reply that the cited references (Keitch, Yip, and Soerensen) provide different and diverging information about the desired monofilament fabric density and therefore the ordinarily skilled artisan has no reason to specifically select a density of 200 monofilaments per square-inch or less.
Examiner’s Response – The Examiner notes that Claim 13 is rejected under 35 U.S.C. 103 as being unpatentable over Gehring in view of Morrison and Soerensen when taken with the evidence of Herr. As outlined in greater detail below Gehring suggests that the density of monofilaments may be varied to modulate resilience to deformation (see [0047]) and furthermore, as evidenced by Herr, the pile density of a spacer fabric controls not only compressibility but also air permeability of the fabric (see [0019]). However, the combination of Gehring and Morrison does not explicitly teach a spacer layer wherein the monofilaments are present at a density of 200 monofilaments per square-inch or less. In the analogous art of spacer fabrics, Soerensen teaches a spacer fabric wherein the density of the pile yarns of the intermediate spacer layer in the fabric ranges from 10 to 800 ends per square cm (or 65 to 5160 ends per square inch) (see Pg. 15, lines 32-33 & Pg. 16, line 1). As the resilience to deformation and the air permeability of the spacer fabric are 
Applicant’s Argument – Applicant argues on Page 8 of the reply that Examples in the instant application show the comparison between a fabric with a monofilament density of 155/inch2 and 3879/inch2, both of which are values within the range of Soerensen. Applicant states that the fabrics with the lower monofilament density have a much higher heat flux than fabrics with a high monofilament density which is an unexpected advantage that is not indicated by Soerensen. 
Examiner’s Response – Overcoming a rejection based on unexpected results requires the combination of three different elements: (i) the results must fairly compare with the closest prior art in an affidavit or declaration under 37 CFR 1.132, (ii) the claims must be commensurate in scope, and (iii) the results must truly be unexpected. MPEP 716.02. Additionally, the burden rests with Applicant to establish the results are unexpected and significant. MPEP 716.02(b). As outlined in the new grounds of rejection below, it is known in the art that monofilament density is inversely proportional to air permeability (see Herr [0036]). Furthermore, as evidenced by Whitelaw (“Convective Heat Transfer”), it is well understood that heat flux due to convective heat transfer is dependent on air flow such that a higher velocity generally results in a higher heat transfer coefficient (see Pg. 2 and Table 
Applicant’s Argument – Applicant argues on Pages 8-9 of the reply that Gehring teaches a porous, open mesh spacer wherein the faces are made of modacrylic fibers which wick perspiration away from skin for wearing comfort. Applicant thereby concludes that the ordinarily skilled artisan would not have combined the air impermeable outer layer of Morrison with the spacer of Gehring because even is a moisture permeable, air impermeable layer would be used, the moisture management of the fabric of Gehring would be worsened and thus the artisan would not have applied this layer in order to avoid any decrease of the moisture vapor transport index of Gehring’s fabric. 
Examiner’s Response – First, as outlined in greater detail below, Morrison teaches the use of an air impermeable surface layer (which may be moisture permeable) in order to constrain air in forced flow along the porous layer, thereby increasing cooling efficiency (see Pg. 4, lines 1-15). Therefore, it would have been obvious to one of ordinary skill in the art at the effective filing date of the claimed invention to modify the cooling fabric taught by Gehring with the air-impermeable surface layer disclosed by Morrison for this benefit of improved cooling. Second, the Examiner notes that Applicant has provided no evidence that use of a moisture-permeable air-impermeable outer layer would necessarily worsen the moisture management of the fabric. However, even in the case that said modification would result in a decrease in moisture management, it would be within the ambit of one of ordinary skill in the art to balance the moisture management and cooling properties of the fabric. 
Claim Rejections - 35 USC § 103
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or                   nonobviousness.

Claims 1-2 and 5-12 are rejected under 35 U.S.C. 103 as being unpatentable over Gehring (US 2012/0177904 A1) in view of Kenji (JP 2009/056765 A), Morrison (WO 02/054896 A1), and Keitch (US 2014/0080373 A1) when taken with the evidence of Herr (US 20060277951 A1).
Regarding Claim 1, Gehring teaches a cooling fabric (see [0044] & Figure 1) comprising an inner surface layer (3), a spacer fabric (5), and an outer surface layer (2) wherein the spacer fabric (5) comprises monofilaments extending across the spacer fabric (see [0044] & 
Gehring appears silent with respect to the diameter of the yarns in the moisture-permeable inner surface layer. In the analogous art of moisture-permeable fabric, Kenji teaches a fabric comprising ultrafine fibers having a single fiber diameter of 1.5 µm or less (see [0015]) which falls within the claimed range of “at most 5 µm.” These ultrafine fibers are small enough to provide a sufficient diffusion rate of moisture, thereby preventing the unfavorable formation of condensation on the fabric (see [0016]). Thus, it would have been obvious to one of ordinary skill in the art at the effective filing date of the claimed invention to form the moisture-permeable inner surface layer in cooling fabric of Gehring (which as noted above is used to wick moisture away from the skin) using the ultrafine fibers of Kenji for the benefit of improved moisture diffusion and suppressed condensation formation (see [0016]). 
Gehring in view of Kenji above does not teach an outer layer with an air permeability of at most 250 L/dm2/min at 500 Pa measured according to ISO 9237. In the analogous art of layered textiles, Morrison teaches a fabric comprising a moisture permeable inner layer (“lower surface” – see Pg. 3, lines 31-34), a spacer fabric (“porous layer” – see Pg. 3, lines 27-29), and an outer surface layer (“upper surface” – see Pg. 3, line 25) wherein the outer surface layer is impermeable to air but may allow moisture to pass through (see Pg. 4, lines 1-11) which necessarily falls within the range of the instant claim. The use of an impermeable surface layer 
The combination of Gehring, Kenji, and Morrison does not explicitly teach a spacer layer wherein the monofilaments are present at a density of at most 800 monofilaments per square-inch although Gehring does suggest that the density of monofilaments per square inch may be varied to modulate resilience to deformation under the influence of impact since a higher density yields a greater resilience to deformation (see [0047]). Furthermore, as evidenced by Herr, the pile density of a spacer fabric controls not only compressibility but also air permeability of the fabric (see [0019]) such that the ease with which air can flow is inversely proportional to the density of pile spacing elements (see [0036]).
In the analogous art of spacer fabrics, Keitch teaches a spacer textile wherein the density of the monofilaments separating a first fabric layer and a second fabric layer is in the range of 200 to 1200 monofilaments per square inch (see [0011]) which provides sufficient resilience to accomplish padding for various uses without the spacer textile being too stiff (see [0011]). As the resilience to deformation and air permeability of the spacer fabric are variables that can be modified, among others, by monofilament density, the precise monofilament density would have been considered a result effective variable by one having ordinary skill in the art at the time of the claimed invention. As such, absent a persuasive showing of secondary considerations, the monofilament density cannot be considered critical. Accordingly, one of ordinary skill in the art at the time of the claimed invention would have optimized, by routine experimentation, the monofilament density of Gehring within the preferable range disclosed by Keitch to obtain the desired combination of resilience to impact and air permeability (In re Boesch, 617 F.2d. 272, 205 USPQ 215 (CCPA 1980)), since it has been held that where the In re Aller, 105 USPQ 223). 

Regarding Claim 2, Gehring in view of Kenji, Morrison, and Keitch teaches the spacer fabric according to Claim 1 above wherein the monofilaments have a linear density of 300 to 600 denier (see Gehring [0047]), equivalent to a linear density of 333 to 666 dtex, which falls within the claimed range of “at least 300 dtex.”

Regarding Claim 5, Gehring in view of Kenji, Morrison, and Keitch teaches the cooling fabric according to Claim 1 above. Gehring also that the inventive fabric may be rendered anti-static by including conductive yarns or fibers such as a nylon fiber coated with a silver layer (see [0060]). Furthermore, Gehring suggests that the presence of said conductive fibers will also impart antimicrobial properties which suppresses the development of objectionable odors (see [0062]). Therefore it would have been obvious to one of ordinary skill in the art at the effective filing date of the claimed invention to form the cooling fabric of the prior art combination with conductive fibers for the benefits of their anti-static and antimicrobial properties. 
Said conductive fiber may be considered thermoconductive since a silver (metal) layer necessarily conducts heat and thus the fabric of the prior art is considered to encompass the full scope of the instant claim. 

Regarding Claim 6, Gehring in view of Kenji, Morrison, and Keitch teaches the cooling fabric according to Claim 5 above wherein the thermoconductive fibers are metal-coated fibers ("nylon fiber coated with a silver layer" – see [0060]).

Regarding Claim 7, Gehring in view of Kenji, Morrison, and Keitch teaches the cooling fabric according to Claim 1 above. Gehring also teaches that the inventive spacer fabric has a thickness between 2 and 15 mm (see [0044]) which falls within the claimed range of "at least 2 mm." 

Regarding Claim 8, Gehring in view of Kenji, Morrison, and Keitch teaches the cooling fabric according to Claim 1 above. Gehring also teaches that the inventive spacer fabric includes an outer surface layer comprising para-aramid fibers such as Kevlar® or Twaron® (see [0034]). Given the exemplary thermoplastic resins or fibers of the instant specification including para-aramids (see Pg. 4, lines 20-24), the cooling fabric of Gehring, Kenji, Morrison, and Keitch is regarded to teach the entire scope of Claim 8 which recites a cooling fabric wherein the outer surface layer comprises a thermoplastic resin or fiber. 

Regarding Claim 9, Gehring in view of Kenji, Morrison, and Keitch teaches the cooling fabric according to Claim 1 above. Gehring also teaches an article of clothing (vest – see [0012]) comprising the inventive cooling fabric and Morrison also teaches an article of clothing (“full suit or cladding that covers part of the body such as a glove, cuff, collar, thigh, or chest region” – see Pg. 13, lines 1-3) comprising the inventive cooling fabric.  

Regarding Claim 10, Gehring in view of Kenji, Morrison, and Keitch teaches an article according to Claim 9 above. Morrison also teaches an article of clothing comprising at least one air ventilation means (“fluid inlet” – see Pg. 10, lines 33-35 & “fluid outlet” – see Pg. 11, lines 1-4) and at least one power source (see Pg. 12, lines 13-19) in order to aid in cooling the body. Therefore, it would have been obvious to one of ordinary skill in the art at the effective filing date of the claimed invention to modify the article of Gehring, Kenji, Morrison, and Keitch such that it includes at least one air ventilation means and at least one power source for the benefit of assistive cooling via forced air flow as suggested by Morrison.

Regarding Claims 11 and 12, Gehring in view of Kenji, Morrison, and Keitch teaches the cooling fabric according to Claim 1 above. Although the prior art combination appears silent with respect to the property wherein the spacer fabric has an air speed of at least 0.5 m/s or at most 0.75 m/s in a direction perpendicular to the thickness direction of the spacer fabric at an 3/ hour, the claimed properties are deemed to flow naturally from the teachings of the prior art since the prior art combination teaches an invention with a substantially similar structure and chemical composition as the claimed invention. Products of identical structure and composition cannot have mutually exclusive properties. The burden is on the Applicant to prove otherwise. 
Furthermore, in the analogous art of spacer fabrics, Herr teaches that the pile density of a spacer fabric controls not only compressibility but also air permeability of the fabric (see [0019]) such that the ease with which air can flow is inversely proportional to the density of pile spacing elements (see [0036]). Accordingly, it was known in the pertinent art at the effective filing date of the claimed invention that monofilament density per square inch is inversely proportional to air permeability (i.e. air speed). As discussed above with respect to Claim 1, it was also known in the art at the effective filing date of the claimed invention that monofilament density of the spacer fabric effects resilience (padding) and stiffness. Thus, in the event it is determined that the spacer fabric of Gehring in view of Kenji, Morrison, and Keitch does not display an air speed in recited ranges, it would have been obvious to one of ordinary skill in the art at the effective filing date of the claimed invention to modify the monofilament density to achieve the desired air speed, including those air speeds within the range disclosed above, while balancing other properties such as resilience and stiffness as appropriate for the intended use of the fabric. 

Claim 13 is rejected under 35 U.S.C. 103 as being unpatentable over Gehring (US 2012/0177904 A1) in view of Morrison (WO 02/054896 A1) and further in view of Soerensen (WO 2005/052235 A1) when taken with the evidence of Herr (US 2006/0277951 A1).
Regarding Claim 13, Gehring teaches a cooling fabric (see [0044] & Figure 1) comprising an inner surface layer (3), a spacer fabric (5), and an outer surface layer (2) wherein the spacer fabric (5) comprises monofilaments extending across the spacer fabric (see [0044] & 
Gehring does not teach an outer layer with an air permeability of at most 250 L/dm2/min at 500 Pa measured according to ISO 9237. In the analogous art of layered textiles, Morrison teaches a fabric comprising a moisture permeable inner layer (“lower surface” – see Pg. 3, lines 31-34), a spacer fabric (“porous layer” – see Pg. 3, lines 27-29), and an outer surface layer (“upper surface” – see Pg. 3, line 25) wherein the outer surface layer is impermeable to air but may allow moisture to pass through (see Pg. 4, lines 1-11) which necessarily falls within the range of the instant claim. The use of an impermeable surface layer constrains air in forced flow along the porous layer, thereby increasing cooling efficiency (see Pg. 4, lines 11-15). Therefore, it would have been obvious to one skilled in the art at the effective filing date of the claimed invention to modify the cooling fabric taught by Gehring with the impermeable surface layer disclosed by Morrison for the benefit of increased cooling efficiency. 
In addition, Gehring suggests that the density of monofilaments per square inch may be varied to modulate resilience to deformation under the influence of impact since a higher density yields a greater resilience to deformation (see [0047]). Furthermore, as evidenced by Herr, the pile density of a spacer fabric controls not only compressibility but also air permeability of the fabric (see [0019]) such that the ease with which air can flow is inversely proportional to the density of pile spacing elements (see [0036]). However, the combination of Gehring and 
In the analogous art of spacer fabrics, Soerensen teaches a spacer fabric wherein the density of the pile yarns of the intermediate spacer layer in the fabric ranges from 10 to 800 ends per square cm (or 65 to 5160 ends per square inch) (see Pg. 15, lines 32-33 & Pg. 16, line 1). As the resilience to deformation and the air permeability of the spacer fabric are variable that can be modified, among others, by monofilament density, the precise monofilament density would have been considered a result effective variable by one having ordinary skill in the art at the time of the claimed invention. As such, absent a persuasive showing of secondary considerations, the monofilament density cannot be considered critical. Accordingly, one of ordinary skill in the art at the time of the claimed invention would have optimized, by routine experimentation, the monofilament density of Gehring within the preferable range disclosed by Soerensen to obtain the desired resilience to deformation and air permeability (In re Boesch, 617 F.2d. 272, 205 USPQ 215 (CCPA 1980)), since it has been held that where the general conditions of the claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art (In re Aller, 105 USPQ 223). 
 









Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to REBECCA ELIZABETH RICHARDSON whose telephone number is (571)272-5136.  The examiner can normally be reached on M-F, 7:30 am - 5 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Marla McConnell can be reached on (571)270-7692.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/R.E.R./Examiner, Art Unit 1789                                                                                                                                                                                                        
/MARLA D MCCONNELL/Supervisory Patent Examiner, Art Unit 1789